EXHIBIT 10.6.1

PCTEL, Inc.

 

MARTIN H. SINGER

EMPLOYMENT AGREEMENT

 

This Employment Agreement, effective as of November 11, 2016 (the “Effective
Date”), is made and entered into by and between PCTEL, Inc. (the “Company”) and
Martin H. Singer (“Executive”).  

 

1.Duties and Scope of Employment.  Commencing January 2, 2017, Executive will
step down as Chairman of the Board and Chief Executive Officer (“CEO”) of the
Company and will serve as the Company’s Vice Chairman, a non-board officer-level
management position, from January 2, 2017 until October 2, 2017 (the “Employment
Term”).  During the Employment Term, Executive will render business and
professional services related to CEO transition activities and perform such
other duties as shall reasonably be assigned to him by the successor CEO.

 

2.Compensation.  As compensation for Executive providing the services described
in paragraph 1 above (including services provided from his home office) during
the Employment Term, the Company will pay Executive an annual base salary of
$315,000 pro-rated for the actual Employment Term and paid in accordance with
the Company’s customary semi-monthly pay schedule.  While Executive will not
participate in the 2017 Short-Term Incentive Plan or other incentive program, he
will receive the amount earned under the 2016 Short-Term Incentive Plan in
accordance with its terms (without giving effect to any requirement to remain an
employee of the Company on the date of vesting or payment of the award).  Such
amount shall be determined by the Compensation Committee in February 2017 in
accordance with its customary procedures and shall be paid in accordance with
the award agreement based on Executive’s 2016 base compensation.  

 

3.Employee Benefits.  During the period of his employment with the Company,
Executive will be entitled to participate in the employee benefit plans
currently maintained by the Company of general applicability to other employees
of the Company, including, without limitation, the Company’s health care,
disability, life insurance, directors and officers insurance, and 401(k)
plans.  In the event of an involuntary termination during the Employment Term,
in lieu of participating in the Company’s healthcare plans, and subject to
Employee’s election within the specified period to continue health insurance
under the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay, or reimburse Employee for the cost of, COBRA premiums for
continued health coverage (i.e., medical, dental and vision as then offered by
Company) for Employee and his spouse during the remaining period of the
Employment Term.  The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

 

4.Paid Time Off.  During the Employment Term, Executive will not accrue
additional vacation days or paid time off (“PTO”), but will carry forward from
2016 any unused PTO up to 200 hours.  At the time of his separation from the
Company, the value of the remaining unused PTO will be calculated on the basis
of his 2016 base salary ($445,500) and be paid to Executive in cash within the
next two pay periods following the last day of his employment.  

 

5.Expenses.  The Company will reimburse Executive for reasonable travel and
other expenses incurred by Executive in the furtherance of or in connection with
the performance of Executive’s duties hereunder in accordance with the Company’s
approval procedures and expense reimbursement policy as in effect from time to
time.  In addition, Executive shall receive reimbursement of up to $6,000 for
financial and tax advisory services and tax preparation in connection with his
retirement planning and 2016 taxes and up to $1000 as reimbursement for the
legal review of this

 

--------------------------------------------------------------------------------

EXHIBIT 10.6.1

Agreement.  Such reimbursement will be paid in accordance with the Company's
expense reimbursement policy as in effect from time to time.

 

6.Separation from Company.  As of January 2, 2017, this Agreement supersedes all
other agreements regarding compensation previously made by the Company with
Executive, including that certain Martin H. Singer Employment Agreement, amended
and restated on December 11, 2008 (the “Prior Employment Agreement”), and that
certain Amended and Restated Management Retention Agreement dated April 15, 2013
(the “MRA”); provided that this Agreement is not intended to supersede that
certain Indemnification Agreement between the Company and the Executive
effective as of November 19, 2009.  The parties agree that Executive may
terminate his employment during the Employment Term provided that Executive
provides one month’s written notice delivered to the Company’s Vice President,
Corporate Services.  The Company may terminate Executive’s employment at any
time during the Employment Term provided that the Company provides one month’s
written notice of termination to Executive at his last home address given to the
Company.  

 

Executive will not receive severance benefits in the event of a Change of
Control of the Company, nor will he receive severance benefits in the event of
an involuntary termination with or without Cause during the Employment Term
under the Prior Employment Agreement or the MRA; provided, however, that in the
event of a Change of Control, an involuntary termination (other than for Cause)
or in the event that death or Disability should occur, in each case prior to
September 10, 2017, all shares in the equity awards identified as #4156 (135,000
shares) and #4332 (65,000 shares) will immediately accelerate and vest in
full.  Such shares shall be delivered to Executive or his estate, as the case
may be, as soon as reasonably practicable thereafter.  Except in the event of a
separation of the Executive for Cause or Executive’s voluntary separation from
the Company, Executive shall receive all cash compensation pursuant to paragraph
2 that Executive would have received for the remainder of the Employment Term,
paid as if no separation had occurred during the Employment Term.  

 

For the purposes of this Agreement, the capitalized terms used above and not
defined shall have the following meanings:

 

“Cause” means (a) any material act (that remains uncured for thirty (30) days
following written notice from the Company) which permits the Company to
terminate the Employment Agreement or any similar arrangement between Executive
and the Company for “cause” or a substantially equivalent term as defined in
such agreement or arrangement, or (b) in the event there is no such agreement or
arrangement, or the agreement or arrangement does not define the term “cause” or
a substantially equivalent term, then “Cause” means:

(i)an act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive;

(ii)Executive being convicted of, or a plea of nolo contendere to, a felony;

(iii)a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; or

(iv)following delivery to Executive of a written demand for performance from the
Company which describes the basis for the Company's reasonable belief that
Executive has not substantially performed his duties, continued violations by
Executive of Executive’s obligations to the Company which are demonstrably
willful and deliberate on Executive’s part.

 

“Change of Control” means the occurrence of any of the following events:

 

--------------------------------------------------------------------------------

EXHIBIT 10.6.1

(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities who is not
already such as of January 2, 2017; or

(ii)The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets (for these purposes a substantial sale or
disposition will in no event be considered to occur unless at least fifty
percent (50%) of the total gross fair market value of all of the assets of the
Company are sold or disposed of); or

(iii)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code (“Section 409A”).

 

“Disability” means that:

(i)Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months;

(ii)Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for at least three (3) months under the Company’s accident
and health plan; or

(iii)Executive is determined to be totally disabled by the Social Security
Administration.

 

7.Non-Compete and Non-Solicitation.  

 

(a)Non-Compete.  Executive acknowledges that the nature of the Company’s
business is such that if Executive were to become employed by, or substantially
involved in, a Restricted Business (as defined below) during the twelve (12)
months following the termination of Executive’s employment (the “Restricted
Period”) with the Company for any reason (whether during the Employment Term or
subsequent to the end of such period), it would be very difficult for Executive
not to rely on or use the Company’s trade secrets and confidential
information.  Thus, to avoid the inevitable disclosure of the Company’s trade
secrets and confidential information, Executive agrees and acknowledges that
Executive’s right to receive the payments and benefits set forth in this
Agreement (to the extent Executive is otherwise entitled to such payments and
benefits) shall be conditioned upon Executive not directly or indirectly
engaging in (whether as an employee, consultant, agent, proprietor, principal,
partner, stockholder, corporate officer, director or otherwise), nor having any
ownership interest in or participating in the financing, operation, management
or control of, any person, firm, corporation or business that is a Restricted
Business; provided, however, that nothing in this Section 5(a) shall prevent
Executive from owning as a passive investment less than one percent (1%) of the
outstanding shares of the

 

--------------------------------------------------------------------------------

EXHIBIT 10.6.1

capital stock of a publicly-held company if (A) such shares are actively traded
on the New York Stock Exchange or the Nasdaq Global Market and (B) Executive is
not otherwise associated with such company or any of its affiliates.  A
“Restricted Business” is a business which is engaged in the design, development,
manufacture, production, marketing, sale, licensing or servicing of any
products, or the provision of any services, that are the same as or
substantially similar to those of the Company, or a business which is otherwise
one of the top competitors of the Company as listed on Exhibit A.  Upon any
breach of this section, all severance payments and benefits pursuant to this
Agreement shall immediately cease.  

 

(b)Non-Solicitation.  During the twelve (12) months following the termination of
Executive’s employment with the Company for any reason (whether during or after
the Employment Term), Executive agrees and acknowledges that Executive’s right
to receive the payments and benefits set forth in this Agreement (to the extent
Executive is otherwise entitled to such payments and benefits) shall be
conditioned upon Executive not either directly or indirectly soliciting,
inducing, attempting to hire, recruiting, encouraging, taking away, hiring any
employee of the Company or causing an employee to leave his or her employment
either for Executive or for any other entity or person.

 

(c)Understanding of Covenants.  Executive represents that he (i) is familiar
with the foregoing covenants not to compete and not to solicit, and (ii) is
fully aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.

 

8.Section 280G.  Notwithstanding any other provision of this Agreement to the
contrary, in the event that the amount of severance and other benefits payable
to the Executive under this Agreement (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other
plan, program, arrangement or agreement maintained by the Company or one of its
affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Code), the payments under this Agreement shall be reduced
(by the minimum possible amount) until no amount payable to the Executive under
this Agreement constitutes an “excess parachute payment” (within the meaning of
Section 280G of the Code); provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account federal, state,
local or other income, employment and excise taxes) to which the Executive would
otherwise be entitled without such reduction would be greater than the net
after-tax payment (after taking into account federal, state, local or other
income and employment taxes) to the Executive resulting from the receipt of such
payments with such reduction. Unless the Company and Executive otherwise agree
in writing, any determination required under this Section shall be made in
writing, by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.

 

9.Successors.

(a)Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and

 

--------------------------------------------------------------------------------

EXHIBIT 10.6.1

agree expressly to perform the obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession.  For all purposes under this
Agreement, the term “Company” shall include any such successor to the Company
which executes and delivers an assumption agreement consistent with this Section
8(a) or which becomes bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

10.Notice.  Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one (1) business day following mailing via Federal Express or
similar overnight courier service.  In the case of Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its General Counsel.

11.Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Illinois.

12.Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

13.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[SIGNATURE PAGE FOLLOWS]

 




 

--------------------------------------------------------------------------------

EXHIBIT 10.6.1

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

PCTEL, INC.

EXECUTIVE

 

Signature: /s/Gina Haspilaire

Name: Gina Haspilaire

Title: Chair of the Compensation Committee if the Board of Directors

Signature: /s/ David A. Neumann

Title: VP/GM




 

--------------------------------------------------------------------------------

EXHIBIT 10.6.1

EXHIBIT A

 

RESTRICTED BUSINESSES

 

The following are the identified competitors of the Company and include their
parent companies, direct and indirect subsidiaries:

 

Accuver/Innowireless

Airgain

Anite

Baylin Technologies

Boeing/DRT

CommScope

Danaher Corporation

Huber and Suhner AG

InfoVista S.A.S

Laird Plc

Mars Antennas and RF Systems Ltd

Mobile Mark

MTI Wireless Edge Ltd.

Panorama Antennas Ltd.

Pulse (Suzhou) Wireless Products Co., Ltd

Rhode and Schwartz

Taoglas

Venture

 

 

 